Dissenting Opinión
DeBruler, J.
In Shuemak v. State, (1970) 254 Ind. 117, 258 N.E.2d 158, the fingerprint of the accused was found on a coin box which was taken from a vending machine which had been forced open. The coin box on the inside was not accessible to those using the machine. The Court stated that a *613fingerprint of the accused at the place where the crime was committed may be sufficient evidence of identity. Under the circumstances in that case, the fingerprint on the coin box could only have been impressed there by the person who forced open the machine and took the coins from the box, and therefore the print standing alone warranted the conclusion on identity.
Unlike Shuemak, the circumstances of this case show that the fingerprint need not necessarily have been impressed upon the sunglasses at the time the crime was committed. And unlike Shuemak we deal here not with one latent print but with two. The police technician lifted two latent perspiratory fingerprints from the lenses of the sunglasses. There was no evidence which disclosed which side of the lenses they were impressed upon or other information of the nature of such prints from which it might be concluded that they were freshly made. One was identified as having been impressed by appellant’s index finger. The other was smudged and could not be identified as having been made by appellant. Moreover, unlike the coin box locked in the vending machine in Shuemak, the sunglasses here were accessible to many people, including the employees and customers of the store in which they were first offered for sale, and the friends and relatives of the person who may have purchased them. Upon consideration of the events of this crime and the objects involved, the single print of appellant is, standing alone, of insufficient probative value to warrant the conclusion of guilt beyond a reasonable doubt. Appellant’s fingerprint on the sunglasses would have no more probative value to prove identity than the thumbprint found on the rearview mirror of a stolen car deemed insufficient in McLain v. State, (1945) 198 Miss. 831, 24 So.2d 15, or the fingerprint of the accused on a flashlight found in a burglarized building deemed insufficient in Weathered v. State, (1932) 119 Tex. Crim. 90, 46 S.W.2d 701, both cases reviewed in an annotation at 28 A.L.R.2d 1115 (1951). Finding those cases persuasive in the cir*614cumstances shown here, I would reverse and remand for a new trial.
Prentice, J., concurs.
Note. — Reported at 372 N.E.2d 465.